
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.36



SILICON IMAGE, INC.

CMD TECHNOLOGY INC.

1999 STOCK INCENTIVE PLAN


Assumed by Silicon Image, Inc. effective June 7, 2001
and as amended September 7, 2001

    This 1999 STOCK INCENTIVE PLAN (the "Plan") was established by CMD
Technology, Inc., a California corporation and adopted by its Board of Directors
as of the ninth day of August, 1999 (the "Effective Date"), and later assumed by
Silicon Image, Inc. (the "Company").


ARTICLE 1

PURPOSES OF THE PLAN


    1.1 Purposes.  The purposes of the Plan are (a) to enhance the Company's
ability to attract and retain the services of qualified employees, officers and
directors (including non-employee officers and directors), and consultants and
other service providers upon whose judgment, initiative and efforts the
successful conduct and development of the Company's business largely depends,
and (b) to provide additional incentives to such persons or entities to devote
their utmost effort and skill to the advancement and betterment of the Company,
by providing them an opportunity to participate in the ownership of the Company
and thereby have an interest in the success and increased value of the Company.


ARTICLE 2

DEFINITIONS


    For purposes of this Plan, the following terms shall have the meanings
indicated:

    2.1 Administrator.  "Administrator" means the Board or, if the Board
delegates responsibility for any matter to the Committee, the term Administrator
shall mean the Committee.

    2.2 Affiliated Company.  "Affiliated Company" means any "parent corporation"
or "subsidiary corporation" of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively.

    2.3 Board.  "Board" means the Board of Directors of the Company.

    2.4 Change in Control. "Change in Control" shall mean (i) a dissolution or
liquidation of the Company, (ii) a merger or consolidation in which the Company
is not the surviving corporation (other than a merger or consolidation with a
wholly-owned subsidiary, a reincorporation of the Company in a different
jurisdiction, or other transaction in which there is no substantial change in
the stockholders of the Company or their relative stock holdings and the Options
and the Restricted Stock granted under this Plan are assumed, converted or
replaced by the successor corporation, which assumption will be binding on all
Participants), (iii) a merger in which the Company is the surviving corporation
but after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company, (iv) the sale of substantially
all of the assets of the Company, or (v) the acquisition, sale, or transfer of
more than 50% of the outstanding shares of the Company by tender offer or
similar transaction.

    2.5 Code.  "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

    2.6 Committee.  "Committee" means a committee of two or more members of the
Board appointed to administer the Plan, as set forth in Section 7.1 hereof.

--------------------------------------------------------------------------------

    2.7 Common Stock.  "Common Stock" means the Common Stock of the Company,
subject to adjustment pursuant to Section 4.2 hereof.

    2.8 Disability.  "Disability" means permanent and total disability as
defined in Section 22(e)(3) of the Code. The Administrator's determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.

    2.9 Effective Date.  "Effective Date" means the date on which the Plan is
adopted by the Board, as set forth on the first page hereof.

    2.10 Exercise Price.  "Exercise Price" means the purchase price per share of
Common Stock payable upon exercise of an Option.

    2.11 Fair Market Value.  "Fair Market Value" means, as of any date, the
value of a share of the Company's Common Stock determined as follows:

    (a) if such Common Stock is then quoted on the Nasdaq National Market, its
closing price on the Nasdaq National Market on the date of determination as
reported in The Wall Street Journal;

    (b) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;

    (c) if such Common Stock is publicly traded but is not quoted on the Nasdaq
National Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal; or

    (d) if none of the foregoing is applicable, by the Committee in good faith.

    2.12 Incentive Option.  "Incentive Option" means any Option designated and
qualified as an "incentive stock option" as defined in Section 422 of the Code.

    2.13 Incentive Option Agreement.  "Incentive Option Agreement" means an
Option,Agreement with respect to an Incentive Option.

    2.14 NASD Dealer.  "NASD Dealer" means a broker-dealer that is a member of
the National Association of Securities Dealers, Inc.

    2.15 Nonqualified Option.  "Nonqualified Option" means any Option that is
not an Incentive Option. To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Shareholder or because it exceeds the annual limit provided for in
Section 5.6 below, it shall to that extent constitute a Nonqualified Option.

    2.16 Nonqualified Option Agreement.  "Nonqualified Option Agreement" means
an Option Agreement with respect to a Nonqualified Option.

    2.17 Offeree.  "Offeree" means a Participant to whom a Right to Purchase has
been offered or who has acquired Restricted Stock under the Plan.

    2.18 Option.  "Option" means any option to purchase Common Stock granted
pursuant to the Plan.

    2.19 Option Agreement.  "Option Agreement" means the written agreement
entered into between the Company and the Optionee with respect to an Option
granted under the Plan.

    2.20 Optionee.  "Optionee" means a Participant who holds an Option.

2

--------------------------------------------------------------------------------

    2.21 Participant.  "Participant" means an individual or entity who holds an
Option, a Right to Purchase or Restricted Stock under the Plan.

    2.22 Purchase Price.  "Purchase Price" means the purchase price per share of
Restricted Stock payable upon acceptance of a Right to Purchase.

    2.23 Restricted Stock.  "Restricted Stock" means shares of Common Stock
issued pursuant to Article 6 hereof, subject to any restrictions and conditions
as are established pursuant to such Article 6.

    2.24 Right to Purchase.  "Right to Purchase" means a right to purchase
Restricted Stock granted to an Offeree pursuant to Article 6 hereof.

    2.25 Service Provider.  "Service Provider" means a consultant or other
person or entity who provides services to the Company or an Affiliated Company
and who the Administrator authorizes to become a Participant in the Plan.

    2.26 Stock Purchase Agreement.  "Stock Purchase Agreement" means the written
agreement entered into between the Company and the Offeree with respect to a
Right to Purchase offered under the Plan.

    2.27 10% Shareholder.  "10% Shareholder" means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.


ARTICLE 3

ELIGIBILITY


    3.1 Incentive Options.  Only employees of the Company or of an Affiliated
Company (including officers of the Company and members of the Board if they are
employees of the Company or of an Affiliated Company) are eligible to receive
Incentive Options under the Plan.

    3.2 Nonqualified Options and Rights to Purchase.  Employees of the Company
or of an Affiliated Company, officers of the Company and members of the Board
(whether or not employed by the Company or an Affiliated Company), and Service
Providers are eligible to receive Nonqualified Options or Rights to Purchase
under the Plan.


ARTICLE 4

PLAN SHARES


    4.1 Shares Subject to the Plan.  A total of 6,000,000 shares of Common Stock
may be issued under the Plan, subject to adjustment as to the number and kind of
shares pursuant to Section 4.2 hereof. For purposes of this limitation, in the
event that (a) all or any portion of any Option or Right to Purchase granted or
offered under the Plan can no longer under any circumstances be exercised, or
(b) any shares of Common Stock are reacquired by the Company pursuant to an
Incentive Option Agreement, Nonqualified Option Agreement or Stock Purchase
Agreement, the shares of Common Stock allocable to the unexercised portion of
such Option or such Right to Purchase, or the shares so reacquired, shall again
be available for grant or issuance under the Plan.

    4.2 Changes in Capital Structure.  In the event that the number of
outstanding shares is changed by a stock dividend, recapitalization, stock
split, reverse stock split, subdivision, combination, reclassification or
similar change in the capital structure of the Company without consideration,
then (a) the number of shares of Common Stock reserved for issuance under this
Plan, (b) the Exercise Prices of and number of shares of Common Stock subject to
outstanding Options, and (d) the Purchase Prices of and number of shares of
Common Stock subject to outstanding Restricted Stock Awardswill

3

--------------------------------------------------------------------------------

be proportionately adjusted, subject to any rqeuired action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided, however, that fractions of a share of Common Stock will not be issued
but will either be replaced by a cash payment equal to the Fair Market Value of
such fraction of a share or will be rounded up to the nearest whole share, as
determined by the Committee.


ARTICLE 5

OPTIONS


    5.1 Option Agreement.  Each Option granted pursuant to this Plan shall be
evidenced by an Option Agreement which shall specify the number of shares
subject thereto, the Exercise Price per share, and whether the Option is an
Incentive Option or Nonqualified Option. As soon as is practical following the
grant of an Option, an Option Agreement shall be duly executed and delivered by
or on behalf of the Company to the Optionee to whom such Option was granted.
Each Option Agreement shall be in such form and contain such additional terms
and conditions, not inconsistent with the provisions of this Plan, as the
Administrator shall, from time to time, deem desirable, including, without
limitation, the imposition of any right to repurchase a portion or all of the
unvested shares held by an Optionee following such Optionee's termination of
employment. Each Option Agreement may be different from each other Option
Agreement.

    5.2 Exercise Price.  The Exercise Price per share of Common Stock covered by
each Option shall be determined by the Administrator, subject to the following:
(a) the Exercise Price of an Incentive Option shall not be less than 100% of
Fair Market Value on the date the Incentive Option is granted, (b) the Exercise
Price of a Nonqualified Option shall not be less than 85% of Fair Market Value
on the date the Nonqualified Option is granted, and (c) if the person to whom an
Incentive Option is granted is a 10% Shareholder on the date of grant, the
Exercise Price shall not be less than 110% of Fair Market Value on the date the
Incentive Option is granted.

    5.3 Payment of Exercise Price.  Payment of the Exercise Price shall be made
upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check;
(c) the surrender of shares of Common Stock owned by the Optionee that have been
held by the Optionee for at least six (6) months, which surrendered shares shall
be valued at Fair Market Value as of the date of such exercise; (d) by tender of
a full recourse promissory note having such terms as may be approved by the
Committee and bearing interest at a rate sufficient to avoid imputation of
income under Sections 483 and 1274 of the Code; provided, however, that
Participants who are not employees or directors of the Company will not be
entitled to purchase shares with a promissory note unless the note is adequately
secured by collateral other than such shares; (e) the cancellation of
indebtedness of the Company to the Optionee; (f) the waiver of compensation due
or accrued to the Optionee for services rendered; (g) provided that a public
market for the Common Stock exists, a "same day sale" commitment from the
Optionee and an NASD Dealer whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the shares so purchased to pay for the
Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt of
such shares to forward the Exercise Price directly to the Company; (h) provided
that a public market for the Common Stock exists, a "margin" commitment from the
Optionee and an NASD Dealer whereby the Optionee irrevocably elects to exercise
the Option and to pledge the shares so purchased to the NASD Dealer in a margin
account as security for a loan from the NASD Dealer in the amount of the
Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of
such shares to forward the Exercise Price directly to the Company; or (i) any
combination-of the foregoing methods of payment or any other consideration or
method of payment as shall be permitted by applicable corporate law.

4

--------------------------------------------------------------------------------

    5.4 Term and Termination of Options. The term and provisions for termination
of each Option shall be as fixed by the Administrator, but no Option may be
exercisable more than ten (10) years after the date it is granted. An Incentive
Option granted to a person who is a 10% Shareholder on the date of grant shall
not be exercisable more than five (5) years after the date it is granted.

    5.5 Vesting and Exercise of Options.  Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives, as shall be determined by the Administrator.

    5.6 Annual Limit on Incentive Options.  To the extent required for
"incentive stock option" treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock shall
not, with respect to which Incentive Options granted under this Plan and any
other plan of the Company or any Affiliated Company become exercisable for the
first time by an Optionee during any calendar year, exceed $100.000.

    5.7 Nontransferability of Options.  No Option shall be assignable or
transferable except by will or the laws of descent and distribution, and during
the life of the Optionee shall be exercisable only by such Optionee.

    5.8 Rights as Shareholder.  An Optionee or permitted transferee of an Option
shall have no rights or privileges as a shareholder with respect to any shares
covered by an Option until such Option has been duly exercised and certificates
representing shares purchased upon such exercise have been issued to such
person.

    5.9 Restrictions on Shares.  At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Option agreement a right to
repurchase a portion of or all unvested shares held by an Optionee following
such Optionee's termination of employment at any time within ninety (90) days
after the later of Optionee's termination date and the date the Optionee
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Optionee's exercise price.


ARTICLE 6

RIGHTS TO PURCHASE


    6.1 Nature of Right to Purchase.  A Right to Purchase granted to an Offeree
entitles the Offeree to purchase, for a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant ("Restricted
Stock"). Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives.

    6.2 Acceptance of Right to Purchase.  An Offeree shall have no rights with
respect to the Restricted Stock subject to a Right to Purchase unless the
Offeree shall have accepted the Right to Purchase within ten (10) days (or such
longer or shorter period as the Administrator may specify) following the grant
of the Right to Purchase by making payment of the full Purchase Price to the
Company in the manner set forth in Section 6.3 hereof and by executing and
delivering to the Company a Stock Purchase Agreement. Each Stock Purchase
Agreement shall be in such form, and shall set forth the Purchase Price and such
other terms, conditions and restrictions of the Restricted Stock, not
inconsistent with the provisions of this Plan, as the Administrator shall, from
time to time, deem desirable. Each Stock Purchase Agreement may be different
from each other Stock Purchase Agreement.

    6.3 Payment of Purchase Price.  Subject to any legal restrictions, payment
of the Purchase Price upon acceptance of a Right to Purchase Restricted Stock
may be made, in the discretion of the Administrator, by: (a) cash; (b) check;
(c) the surrender of shares of Common Stock owned by the

5

--------------------------------------------------------------------------------

Offeree that have been held by the Offeree for at least six (6) months, which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise; (d) by tender of a full recourse promissory note having such terms as
may be approved by the Committee and bearing interest at a rate sufficient to
avoid imputation of income under Sections 483 and 1274 of the Code; provided,
however, that Participants who are not employees or directors of the Company
will not be entitled to purchase shares with a promissory note unless the note
is adequately secured by collateral other than such shares; (e) the cancellation
of indebtedness of the Company to the Offeree; (f) the waiver of compensation
due or accrued to the Offeree for services rendered; or (g) any combination of
the foregoing methods of payment or any other consideration or method of payment
as shall be permitted by applicable corporate law.

    6.4 Rights as a Shareholder.  Upon complying with the provisions of
Section 6.2 hereof, an Offeree shall have the rights of a shareholder with
respect to the Restricted Stock purchased pursuant to the Right to Purchase,
including voting and dividend rights, subject to the terms, restrictions and
conditions as are set forth in the Stock Purchase Agreement. Unless the
Administrator shall determine otherwise, certificates evidencing shares of
Restricted Stock shall remain in the possession of the Company until such shares
have vested in accordance with the terms of the Stock Purchase Agreement.

    6.5 Restrictions. Shares of Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided in the Stock Purchase Agreement. In the event of
termination of a Participant's employment, service as a director of the Company
or Service Provider status for any reason whatsoever (including death or
disability), the Stock Purchase Agreement may provide, in the discretion of the
Administrator, that the Company shall have the right, exercisable at the
discretion of the Administrator, to repurchase (i) at the original Purchase
Price, any shares of Restricted Stock which have not vested as of the date of
termination, and (ii) at Fair Market Value, any shares of Restricted Stock which
have vested as of such date, on such terms as may be provided in the Stock
Purchase Agreement.

    6.6 Vesting of Restricted Stock.  The Stock Purchase Agreement shall specify
the date or dates, the performance goals or objectives which must be achieved,
and any other conditions on which the Restricted Stock may vest.

    6.7 Dividends.  If payment for shares of Restricted Stock is made by
promissory note, any cash dividends paid with respect to the Restricted Stock
may be applied, in the discretion of the Administrator, to repayment of such
note.

    6.8 Nonassignability of Rights.  No Right to Purchase shall be assignable or
transferable except by will or the laws of descent and distribution or as
otherwise provided by the Administrator.


ARTICLE 7

ADMINISTRATION OF THE PLAN


    7.1 Administrator.  Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the "Committee"). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
As used herein, the term "Administrator" means the Board or, with respect to any
matter as to which responsibility has been delegated to the Committee, the term
Administrator shall mean the Committee.

    7.2 Powers of the Administrator.  In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options or Nonqualified
Options shall be granted and Rights to Purchase shall be offered, the number of
shares to be represented by each Option and Right to Purchase and the
consideration to be received by the

6

--------------------------------------------------------------------------------

Company upon the exercise thereof; (b) to interpret the Plan; (c) to create,
amend or rescind rules and regulations relating to the Plan; (d) to determine
the terms, conditions and restrictions contained in, and the form of, Option
Agreements and Stock Purchase Agreements: (e) to determine the identity or
capacity of any persons who may be entitled to exercise a Participant's rights
under any Option or Right to Purchase under the Plan: (f) to correct any defect
or supply any omission or reconcile any inconsistency in the Plan or in any
Option Agreement or Stock Purchase Agreement; (g) to accelerate the vesting of
any Option or release or waive any repurchase rights of the Company with respect
to Restricted Stock: (h) to extend the exercise date of any Option or acceptance
date of any Right to Purchase; (i) to provide for repurchase rights; (j) to
amend outstanding Option Agreements and Stock Purchase Agreements to provide
for, among other things, any change or modification which the Administrator
could have provided for upon the grant of an Option or Right to Purchase or in
furtherance of the powers provided for herein; and (k) to make all other
determinations necessary or advisable for the administration of the Plan, but
only to the extent not contrary to the express provisions of the Plan. Any
action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.

    7.3 Limitation on Liability.  No employee of the Company or member of the
Board or Committee shall be subject to any liability with respect to duties
under the Plan unless the person acts fraudulently or in bad faith: To the
extent permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or,
investigative, by reason of such person's conduct in the performance of duties
under the Plan.


ARTICLE 8

CHANGE IN CONTROL


    8.1 Change in Control.  In order to preserve a Participant's rights in the
event of a Change in Control of the Company:

    (a) any or all outstanding Options may be assumed, converted or replaced by
the successor corporation (if any), which assumption, conversion or replacement
will be binding on all Participants. In the alternative, the successor
corporation may substitute equivalent Options or provide substantially similar
consideration to Participants as was provided to stockholders (after taking into
account the existing provisions of the Options). The successor corporation may
also issue, in place of outstanding shares of the Company held by the
Participant, substantially similar shares or other property subject to
repurchase restrictions no less favorable to the Participant. In the event such
successor corporation (if any) refuses to assume or substitute Options, as
provided above, pursuant to a Change in Control, such Options will expire on
such transaction at such time and on such conditions as the Committee will
determine. Notwithstanding anything in this Plan to the contrary, the Committee
may, in its sole discretion, provide that the vesting of any or all Options
granted pursuant to this Plan will accelerate upon a Change in Control. If the
Committee exercises such discretion with respect to Options, such Options will
become exercisable in full prior to the consummation of such event at such time
and on such conditions as the Committee determines, and if such Options are not
exercised prior to the consummation of the corporate transaction, they shall
terminate at such time as determined by the Committee.

    (b) Subject to any greater rights granted to Participants under the
foregoing provisions of this Section, in the event of the occurrence of a Change
in Control, any outstanding Options or Restricted Stock will be treated as
provided in the applicable agreement or plan of merger, consolidation,
dissolution, liquidation, or sale of assets.

7

--------------------------------------------------------------------------------

    (c) The Company, from time to time, also may substitute or assume
outstanding awards granted by another company, whether in connection with an
acquisition of such other company or otherwise, by either; (a) granting an
Option or Restricted under this Plan in substitution of such other company's
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Option granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Option or
Restricted Stock under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the exercise price and the number and nature of shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price.


ARTICLE 9

AMENDMENT AND TERMINATION OF THE PLAN


    9.1 Amendments.  The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement or Stock Purchase Agreement without such
Participant's consent. The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionees more favorable tax treatment than that applicable
to Options granted under this Plan as of the date of its adoption. Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.

    9.2 Plan Termination.  Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Options or Rights to Purchase may be granted under the
Plan thereafter, but Option Agreements, Stock Purchase Agreements and Rights to
Purchase then outstanding shall continue in effect in accordance with their
respective terms.


ARTICLE 10

TAX WITHHOLDING


    10.1 Withholding.  The Company shall have the power to withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy any
applicable Federal, state, and local tax withholding requirements with respect
to any Options exercised or Restricted Stock issued under the Plan. To the
extent permissible under applicable tax, securities and other laws, the
Administrator may, in its sole discretion and upon such terms and conditions as
it may deem appropriate, permit a Participant to satisfy his or her obligation
to pay any such tax, in whole or in part, up to an amount determined on the
basis of the highest marginal tax rate applicable to such Participant, by
(a) directing the Company to apply shares of Common Stock to which the
Participant is entitled as a result of the exercise of an Option or.as a result
of the purchase of or lapse of restrictions on Restricted Stock or
(b) delivering to the Company shares of Common Stock owned by the Participant.
The shares of Common Stock so applied or delivered in satisfaction of the
Participant's tax withholding obligation shall be valued at their Fair Market
Value as of the date of measurement of the amount of income subject to
withholding.

8

--------------------------------------------------------------------------------


ARTICLE 11

MISCELLANEOUS


    11.1 Benefits Not Alienable.  Other than as provided above, benefits under
the Plan may not be assigned or alienated, whether voluntarily or involuntarily.
Any unauthorized attempt at assignment, transfer, pledge or other disposition
shall be without effect.

    11.2 No Enlargement of Employee Rights.  This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to limit the
right of the Company or any Affiliated Company to discharge any Participant at
any time.

    11.3 Application of Funds.  The proceeds received by the Company from the
sale of Common Stock pursuant to Option Agreements and Stock Purchase
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

    11.4 Annual Financial Statements.  A copy of the Company's financial
statements for the most recently completed fiscal year shall be provided to each
Participant annually. Such financial statements shall be prepared in accordance
with generally accepted accounting principles. The Administrator may require
that Participants sign an appropriate confidentiality agreement as a condition
to receiving a copy of the financial statements.

9

--------------------------------------------------------------------------------


SILICON IMAGE INC.

STOCK OPTION AGREEMENT



Type of Option (check one):
 
/ / Incentive
 
/ / Nonqualified

    This Stock Option Agreement (the "Agreement) is entered into as of      ,
20  , by and between Silicon Image Inc., a Delaware corporation (the "Company"),
and                        (the "Optionee") pursuant to the CMD
Technology, Inc.'s 1999 Stock Incentive Plan (the "Plan") assumed by the
Company.

    1.  Grant of Option.  The Company hereby grants to Optionee an option (the
"Option") to purchase all or any portion of a total of            (      )
shares (the "Shares") of the Common Stock of the Company at a purchase price
of             ($      ) per share (the "Exercise Price"), subject to the terms
and conditions set forth herein and the provisions of the Plan. If the box
marked "Incentive" above is checked, then this Option is intended to qualify as
an "incentive stock option" as defined in Section 422 of the Internal Revenue
Code of 1986, as amended (the "Code"). If this Option fails in whole or in part
to qualify as an incentive stock option, or if the box marked "Nonqualified" is
checked, then this Option shall to that extent constitute a nonqualified stock
option.

    2.  Vesting of Option.  The right to exercise this Option shall vest in
installments, and this Option shall be exercisable from time to time in whole or
in part as to any vested installment, as follows:

On or After:   This Option shall be
Exercisable as to: (i)   , 20  :     shares (ii)   , 20  :   an additional
shares (iii)   , 20  :   an additional shares (iv)   , 20  :   an additional
shares

No additional shares shall vest after the date of termination of Optionee's
"Continuous Service" (as defined in Section 3 below), but this Option shall
continue to be exercisable in accordance with Section 3 hereof, with respect to
that number of shares that have vested as of the date of termination of
Optionee's Continuous Service.

    3.  Term of Option.  Optionee's right to exercise this Option shall
terminate upon the first to occur of the following:

    (a) the expiration of ten (10) years from the date of this Agreement;

    (b) the expiration of three (3) months from the date of termination of
Optionee's Continuous Service if such termination occurs for any reason other
than permanent disability or death; provided, however, that if Optionee dies
during such three-month period the provisions of Section 3(e) below shall apply;

    (c) the expiration of twelve (12) months from the date of termination of
Optionee's Continuous Service if such termination is due to permanent disability
of the Optionee (as defined in Section 22(e)(3) of the Code);

    (d) the expiration of twelve (12) months from the date of termination of
Optionee's Continuous Service if such termination is due to Optionee's death or
if death occurs during either the three-month or one-month period following
termination of Optionee's Continuous Service pursuant to Section 3(b) or 3(c)
above, as the case may be; or

    (e) upon the consummation of a "Change in Control" (as defined in
Section 2.4 of the Plan), unless otherwise provided pursuant to Section 12
below.

    As used herein, the term "Continuous Service" means (i) employment by either
the Company or any parent or subsidiary corporation of the Company, or by a
corporation or a parent or subsidiary of a corporation issuing or assuming a
stock option in a transaction to which Section 424(a) of the Code

--------------------------------------------------------------------------------

applies, which is uninterrupted except for vacations, illness (except for
permanent disability, as defined in Section 22(e)(3) of the Code), or leaves of
absence which are approved in writing by the Company or any of such other
employer corporations, if applicable, (ii) service as a member of the Board of
Directors of the Company until Optionee resigns, is removed from office, or
Optionee's term of office expires and he or she is not reelected, or (iii) so
long as Optionee is engaged as a consultant or service provider to the Company
or other corporation referred to in clause (i) above.

    4.  Exercise of Option.  On or after the vesting of any portion of this
Option in accordance with Sections 2 or 12 hereof, and until termination of the
right to exercise this Option in accordance with Section 3 above, the portion of
this Option which has vested may be exercised in whole or in part by the
Optionee (or, after his or her death, by the person designated in Section 5
below) upon delivery of the following to the Company at its principal executive
offices:

    (a) a written notice of exercise which identifies this Agreement and states
the number of Shares then being purchased (but no fractional Shares may be
purchased);

    (b) a check or cash in the amount of the Exercise Price (or payment of the
Exercise Price in such other form of lawful consideration as the Administrator
may approve from time to time under the provisions of Section 5.3 of the Plan);

    (c) a check or cash in the amount reasonably requested by the Company to
satisfy the Company's withholding obligations under federal, state or other
applicable tax laws with respect to the taxable income, if any, recognized by
the Optionee in connection with the exercise of this Option (unless the Company
and Optionee shall have made other arrangements for deductions or withholding
from Optionee's wages, bonus or other compensation payable to Optionee, or by
the withholding of Shares issuable upon exercise of this Option or the delivery
of Shares owned by the Optionee in accordance with Section 10.1 of the Plan,
provided such arrangements satisfy the requirements of applicable tax laws); and

    (d) a letter, if requested by the Company, in such form and substance as the
Company may require, setting forth the investment intent of the Optionee, or
person designated in Section 5 below, as the case may be.

    5.  Death of Optionee: No Assignment.  The rights of the Optionee under this
Agreement may not be assigned or transferred except by will or by the laws of
descent and distribution, and may be exercised during the lifetime of the
Optionee only by such Optionee, Any attempt to sell, pledge, assign,
hypothecate, transfer or dispose of this Option in contravention of this
Agreement or the Plan shall be void and shall have no effect. If the Optionee's
Continuous Service terminates as a result of his or her death, and provided
Optionee's rights hereunder shall have vested pursuant to Section 2 hereof.
Optionee's legal representative, his or her legatee, or the person who acquired
the right to exercise this Option by reason of the death of the Optionee
(individually, a "Successor") shall succeed to the Optionee's rights and
obligations under this Agreement. After the death of the Optionee, only a
Successor may exercise this Option.

    6.  Representations and Warranties of Optionee.

    (a) Optionee represents and warrants that this Option is being acquired by
Optionee for Optionee's personal account, for investment purposes only, and not
with a view to the distribution, resale or other disposition thereof.

    (b) Optionee acknowledges that the Company may issue Shares upon the
exercise of the Option without registering such Shares under the Securities Act
of 1933, as amended (the "Securities Act"), on the basis of certain exemptions
from such registration requirement. Accordingly, Optionee agrees that his or her
exercise of the Option may be expressly conditioned upon his or her delivery to
the Company of an investment certificate including such representations and
undertakings as the Company may reasonably require in order to assure the
availability of such exemptions, including a representation that Optionee is
acquiring the Shares for

2

--------------------------------------------------------------------------------

investment and not with a present intention of selling or otherwise disposing
thereof and an agreement by Optionee that the certificates evidencing the Shares
may bear a legend indicating such non-registration under the Securities Act and
the resulting restrictions on transfer. Optionee acknowledges that, because
Shares received upon exercise of an Option may be unregistered, Optionee may be
required to hold the Shares indefinitely unless they are subsequently registered
for resale under the Securities Act or an exemption from such registration is
available.

    (c) Optionee acknowledges receipt of a copy of the Plan and understands that
all rights and obligations connected with this Option are set forth in this
Agreement and in the Plan.

    7.  INTENTIONALLY LEFT BLANK

    8.  INTENTIONALLY LEFT BLANK

    9.  INTENTIONALLY LEFT BLANK

    10. Restrictive Legends.  Optionee hereby acknowledges that federal
securities laws and the securities laws of the state in which he or she resides
may require the placement of certain restrictive legends upon the Shares issued
upon exercise of this Option, and Optionee hereby consents to the placing of any
such legends upon certificates evidencing the Shares as the Company, or its
counsel, may deem necessary or advisable.

    11. Adjustments Upon Changes in Capital Structure.  In the event that the
outstanding shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend or other change in the
capital structure of the Company, then appropriate adjustment shall be made by
the Administrator to the number of Shares subject to the unexercised portion of
this Option and to the Exercise Price per share, in order to preserve, as nearly
as practical, but not to increase, the benefits of the Optionee under this
Option, in accordance with the provisions of Section 4.2 of the Plan.

    12. INTENTIONALLY LEFT BLANK

    13. No Employment Contract Created.  Neither the granting of this Option nor
the exercise hereof shall be construed as granting to the Optionee any right
with respect to continuance of employment by the Company or any of its
subsidiaries. The right of the Company or any of its subsidiaries to terminate
at will the Optionee's employment at any time (whether by dismissal, discharge
or otherwise), with or without cause; is specifically reserved.

    14. Rights as Shareholder.  The Optionee (or transferee of this option by
will or by the laws of descent and distribution) shall have no rights as a
shareholder with respect to any Shares covered by this Option until such person
has duly exercised this Option, paid the Exercise Price and become a holder of
record of the Shares purchased.

    15. "Market Stand-Off" Agreement.  Optionee, if requested by the Company and
an underwriter of Common Stock (or other securities) of the Company, agrees not
to sell or otherwise transfer or dispose of any Common Stock (or other
securities) of the Company held by Optionee during the period requested by the
managing underwriter following the effective date of a registration statement of
the Company filed under the Securities Act of 1933, as amended, provided that
all officers and directors of the Company are required to enter into similar
agreements. Such agreement shall be in writing in a form satisfactory to the
Company and such underwriter. The Company may impose stop-transfer instructions
with respect to the shares (or other securities) subject to the foregoing
restriction until the end of such period.

    16. Interpretation.  This Option is granted pursuant to the terms of the
Plan, and shall in all respects be interpreted in accordance therewith. The
Administrator shall interpret and construe this

3

--------------------------------------------------------------------------------

Option and the Plan, and any action, decision, interpretation or determination
made in good faith by the Administrator shall be final and binding on the
Company and the Optionee. As used in this Agreement, the term "Administrator"
shall refer to the committee of the Board of Directors of the Company appointed
to administer the Plan, and if no such committee has been appointed, the term
Administrator shall mean the Board of Directors.

    17. Notices.  Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, and
addressed, if to the Company, at its principal place of business, Attention: the
Chief Financial Officer, and if to the Optionee, at his or her most recent
address as shown in the employment or stock records of the Company.

    18. Governing Law.  The validity, construction, interpretation, and effect
of this Option shall be governed by and determined in accordance with the laws
of the State of California.

    19. Severability.  Should any provision or portion of this Agreement be held
to be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.

    20. Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one instrument.

    IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

SILICON IMAGE INC.   "OPTIONEE"
By:


--------------------------------------------------------------------------------


 
  

--------------------------------------------------------------------------------

(Signature)
 
 
 
  

--------------------------------------------------------------------------------

(Type or print name)

4

--------------------------------------------------------------------------------


CONSENT OF SPOUSE


    I acknowledge that I have read the foregoing Incentive Stock Option
Agreement (the "Agreement") and that I know its contents. I am aware that by its
provisions, my spouse agrees, among other things, to the granting of rights to
purchase and to the imposition of certain restrictions on the transfer of the
shares of SILICON IMAGE INC., a Delaware corporation, which my spouse acquires
upon exercise of such option (the "Shares") including my community interest
therein (if any), which rights and restrictions may survive my spouse's death. I
hereby consent to such rights and restrictions, approve of the provisions of the
Agreement, and agree that I will bequeath any interest which I may have in said
Shares or any of them, including my community interest, if any, or permit any
such interest to be purchased, in a manner consistent with the provisions of the
Agreement. I direct that any residuary clause in my Will shall not be deemed to
apply to my community interest (if any) in such Shares except to the extent
consistent with the provisions of the Agreement.

    I further agree that in the event of a dissolution of the marriage between
me and my spouse, in connection with which I secure or am awarded the Shares or
any interest therein through property settlement agreement or otherwise, I shall
receive and hold said Shares subject to all the provisions and restrictions
contained in the foregoing Agreement, including any option of my spouse or the
Company to purchase such Shares or interest from me.

    I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to the Agreement but that I have declined to
do so and I hereby expressly waive my right to such independent counsel.

Date:                        , 200   

--------------------------------------------------------------------------------

(Signature of Spouse of Optionee)
 
 


--------------------------------------------------------------------------------

(Type or print name)

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.36



SILICON IMAGE, INC. CMD TECHNOLOGY INC. 1999 STOCK INCENTIVE PLAN
ARTICLE 1 PURPOSES OF THE PLAN
ARTICLE 2 DEFINITIONS
ARTICLE 3 ELIGIBILITY
ARTICLE 4 PLAN SHARES
ARTICLE 5 OPTIONS
ARTICLE 6 RIGHTS TO PURCHASE
ARTICLE 7 ADMINISTRATION OF THE PLAN
ARTICLE 8 CHANGE IN CONTROL
ARTICLE 9 AMENDMENT AND TERMINATION OF THE PLAN
ARTICLE 10 TAX WITHHOLDING
ARTICLE 11 MISCELLANEOUS
SILICON IMAGE INC. STOCK OPTION AGREEMENT
CONSENT OF SPOUSE
